Title: From George Washington to Brigadier General Jonathan Warner, 9 November 1777
From: Washington, George
To: Warner, Jonathan



Sir
Head Quarters Whitemarsh [Pa.] 9th Novr 1777

As the term of Service of the Brigade of Massachusets Militia under your command will expire with this Month, it is not worth your while to march this distance to do a few days duty. I therefore desire you will return to Genl Putnam and employ your men, during their stay, in such manner as he shall direct. I imagine this must be more agreeable to them than coming so far from home at this season of the Year. I am Sir Yr most obt Servt.
